 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    JASON A. PAGE,                                         Case No. 1:19-cv-01359-SAB (PC)
 8                        Plaintiff,                         ORDER DIRECTING CLERK OF COURT TO
                                                             RANDOMLY ASSIGN DISTRICT JUDGE TO
 9            v.                                             ACTION
10    S. GATES, et al.,                                      FINDINGS AND RECOMMENDATIONS
                                                             RECOMMENDING PLAINTIFF’S
11                        Defendants.                        APPLICATION TO PROCEED IN FORMA
                                                             PAUPERIS BE DENIED
12
                                                             (ECF No. 2)
13
                                                             THIRTY (30) DAY DEADLINE
14

15          Plaintiff Jason A. Page is a state prisoner proceeding pro se in this civil rights action

16   pursuant to 42 U.S.C. § 1983. On September 26, 2019, Plaintiff initiated this action. (ECF No.

17   1.)

18          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

19   to 28 U.S.C. § 1915, filed on September 26, 2019. (ECF No. 2.)

20                                                      I.

21                                          LEGAL STANDARD

22          28 U.S.C. § 1915(a)(1) permits a plaintiff to bring a civil action “without prepayment of

23   fees or security thereof” if the plaintiff submits a financial affidavit that demonstrates the

24   plaintiff's “is unable to pay such fees or give security therefor.” A prisoner seeking to bring a civil

25   action must, in addition to filing an affidavit, “submit a certified copy of the trust fund account

26   statement . . . for the 6-month period immediately preceding the filing of the complaint . . .

27   obtained from the appropriate official of each prison at which the prisoner is or was confined.” 28

28   U.S.C. § 1915(a)(2).
                                                         1
 1                                                        II.

 2                                                 DISCUSSION

 3           Plaintiff has filed an application declaring that, due to his poverty, he is unable to pre-pay

 4   the full amount of fees and costs for these proceedings or give security therefor, and that he

 5   believes that he is entitled to the relief sought in his complaint. Plaintiff’s application is

 6   supported by a certified inmate statement report printed on September 26, 2019, by an official at

 7   Valley State Prison, where Plaintiff is currently housed. The statement provides the activity in

 8   Plaintiff’s inmate trust account for the entire six-month period preceding the filing of the

 9   complaint.

10           Plaintiff’s certified inmate statement report indicates that he currently has an available

11   sum of $847.50 on account to his credit at Valley State Prison. Further, the statement report

12   indicates that, on March 26, 2019, Plaintiff’s beginning balance was $482.93, and that, after

13   paying for some copies, mail postage, and sales items, Plaintiff had $847.50 in his account on

14   September 25, 2019. During the six-month period prior to the filing of the complaint, the average

15   amount deposited in Plaintiff’s account each month was $196.80 and that the average monthly

16   balance in Plaintiff’s trust account was $621.06. Finally, the certified trust account statement

17   report indicates that Plaintiff has no encumbrances or obligations on the money in his account and

18   that Plaintiff has fulfilled his restitution fine.

19           Based on the foregoing, the information that Plaintiff has provided to the Court reflects that

20   he is financially able to pre-pay the entire filing fee to commence this action. Although the Ninth
21   Circuit Court of Appeals has held that “the filing fee … should not take the prisoner’s last dollar,”

22   Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995), in these circumstances, Plaintiff has

23   sufficient funds to pre-pay the $400 filing fee with money left over. Plaintiff has also recently spent

24   funds on discretionary purchases. See id. (district court entitled to consider an inmate’s choices in

25   spending money, such as between a filing fee and comforts purchased in the prison commissary).

26           Should Plaintiff have additional information to provide the Court, or should his available
27   balance change by the time he receives this order, he may notify the Court. However, the Court

28   has the authority to consider any reasons and circumstances for any change in Plaintiff’s available
                                                           2
 1   assets and funds. See also Collier v. Tatum, 722 F.2d 653, 656 (11th Cir. 1983) (district court may

 2   consider an unexplained decrease in an inmate’s trust account, or whether an inmate’s account has

 3   been depleted intentionally to avoid court costs).

 4            Therefore, Plaintiff’s application to proceed in forma pauperis must be denied. If Plaintiff

 5   wishes to proceed with this action, Plaintiff must pre-pay the $400.00 filing fee in full.

 6                                                      III.

 7                                 ORDER AND RECOMMENDATIONS

 8            Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

 9   Fresno District Judge to this action.

10            Further, IT IS HEREBY RECOMMENDED that:

11            1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 2), be DENIED; and

12            2.      Plaintiff be ordered to pay the $400.00 filing fee in full in order to proceed with this

13                    action.

14            These Findings and Recommendations will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within thirty (30)

16   days after being served with these Findings and Recommendations, Plaintiff may file written

17   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

18   Findings and Recommendations.” Plaintiff is advised that the failure to file objections within the

19   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

20   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923
21   F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24   Dated:        September 30, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          3
